UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): December 7, 2009 TARGA RESOURCES PARTNERS LP (Exact name of registrant as specified in its charter) Delaware 001-33303 65-1295427 (State or other jurisdiction (Commission (IRS Employer of incorporation or organization) File Number) Identification No.) 1000 Louisiana, Suite 4300 Houston, TX 77002 (Address of principal executive office and Zip Code) (713) 584-1000 (Registrants’ telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. We are filing the consolidated balance sheet of Targa Resources GP LLC as of September 30, 2009, which is included as Exhibit 99.1 to this Current Report on Form 8-K.
